Citation Nr: 1417375	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  94-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for skin disorder of the feet (claimed as jungle rot of the feet), including as due to herbicide exposure.

2.  Entitlement to service connection for acne, including as due to herbicide exposure.

3.  Entitlement to service connection for a vision disorder, including as due to herbicide exposure and secondary to service-connected hepatitis C and B.

4.  Entitlement to service connection for gastritis, including as secondary to service-connected hepatitis C and B.

5.  Entitlement to an initial evaluation in excess of 10 percent for hepatitis C and B, prior to August 16, 2010 and in excess of 20 percent since August 16, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions issued by several of the Department of Veterans Affairs (VA) Regional Offices (RO).  The RO in Waco, Texas, is currently the agency of original jurisdiction.  

A December 1993 rating decision issued by the RO in St. Louis, Missouri, denied, in pertinent part, the Veteran's claim seeking service connection for hemorrhoids.  The Veteran subsequently perfected an appeal of this issue.

In February 2000, the Board issued a decision which denied service connection for hemorrhoids.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court granted a joint motion of the parties and remanded the matter to the Board for action in compliance with the joint motion.

In a November 2003 rating decision, the RO in St. Louis, Missouri, granted service connection for hepatitis C and B and assigned thereto a 10 percent initial disability rating, effective January 11, 2001.  The Veteran subsequently perfected an appeal of the initial rating assigned to this disability.  

In July 2008, the RO in Waco, Texas, issued a rating decision which denied, in pertinent part, service connection for jungle rot of the feet, vision problems, acne, and gastritis.  The July 2008 rating decision also declined to reopen the Veteran's claim seeking service connection for rectal prolapse.  The Veteran subsequently perfected an appeal of these issues.  

In May 2009, the Board remanded these issues for additional evidentiary development.

In December 2010, the RO in Waco, Texas, assigned an increased evaluation of 20 percent for hepatitis C and B, effective April 16, 2010.  This did not satisfy the Veteran's appeal.

The Veteran was scheduled for Board hearings in January 2000 and October 2012, but failed to report to both of them.  As the record does not indicate the Veteran has requested that the hearings be rescheduled, the Board deems the Veteran's requests for a Board hearing to be withdrawn.  38 C.F.R. § 20.704 (2013).

The Veteran raised the issues of entitlement to service connection for a bilateral ear condition (other than tinnitus and bilateral hearing loss); for a tumor on the liver, including secondary to service-connected hepatitis C and B; and for diabetes mellitus.  See Statement received in July 2008; and VA Forms 21-4138 received in March 2007 and April 2010.  Since these issues have not been adjudicated by originating agency, the Board does not have jurisdiction over them and they are referred to the originating agency for appropriate action.  

In February 2013, the Board issued a decision which reopened the Veteran's claims seeking service connection for rectal prolapse and for a skin disorder of the feet, (claimed as jungle rot of the feet).  The reopened claims, along with the Veteran's claims for service connection for acne, a vision disorder, and gastritis, the claim for increased evaluation for hepatitis C and B; and the claim for entitlement to a total disability rating based upon individual employability, were remanded for additional development.

In December 2013, the originating agency issued a rating decision which granted service connection for rectal prolapse, postoperative, and for hemorrhoids.  Accordingly, those issues have been resolved.

In January 2014, the RO issued a rating decision which denied entitlement to TDIU rating, prior to December 16, 2009.  Although the Board previously identified the TDIU issue as an issue on appeal, the Board's jurisdiction is limited to the issue of entitlement to a TDIU based on the only service-connected disability on appeal (hepatitis).  The unemployability issue raised by the record relates to all of the service-connected disabilities.  A notice of disagreement with the denial of a TDIU based on all of the service-connected disabilities has not been filed, and there is no indication that the Veteran is seeking appellate review with respect to the issue of entitlement to a TDIU based on the service-connected hepatitis.  Therefore, a TDIU issue is not properly before the Board at this time.

For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
In February 2014, the Veteran submitted a letter indicating that he wanted to have a hearing before a decision review officer at the RO.  Under the circumstances of this case, the Veteran should be contacted to verify his ongoing desire to have a hearing before the RO; and if so, such a hearing should be scheduled.

Pursuant to the Board's February 2013 remand, the RO or the Appeals Management Center (AMC) was directed to schedule the Veteran for examinations to identify and address the etiology of his skin disorder of the feet, acne, vision disorder, and gastritis; as well as the severity of his service-connected hepatitis C and B. 

In September 2013 and October 2013, the Veteran was scheduled for Disability Benefits Questionnaire (DBQ) examinations for skin, general surgery of the rectum and anus (including hemorrhoids), gastrointestinal esophagus, and infectious diseases.  Notations in the claims file revealed that the Veteran failed to report for these examinations.

Subsequent correspondence from the Veteran noted that he was not refusing to attend these examinations, but that he had been hospitalized for psychiatric treatment at the time of the examinations, and that he was not mentally stable.  Under these circumstances, the Veteran has established good cause for his failure to attend the examinations previously scheduled.  38 C.F.R. § 3.655.  Accordingly, the Veteran should be provided with a final opportunity to attend the examinations previously deemed necessary for the proper adjudication of his claims.

In July 2013, the Veteran underwent a DBQ examination for vision.  Unfortunately, the DBQ examiner failed to address whether the Veteran's current eye disorders were aggravated by his service-connected hepatitis B and C, as required by the Board's February 2013 remand.  Moreover, the DBQ examiner failed to provide any rationale for the opinions which were expressed.  Under these circumstances, the Veteran should be provided with a new vision examination addressing the existence and etiology of all vision disorders diagnosed during the period of the claim.

Finally, the Board's February 2013 decision reopened the Veteran's claim seeking entitlement to service for skin disorder of the feet (claimed as jungle rot of the feet.  At that time the Board also remanded the reopened claim for adjudication on the merits by the originating agency.  This issue, however, was not addressed in the December 2013 supplemental statement of the case.  Accordingly, the originating agency must adjudicate this claim on the merits.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Contact the Veteran to verify his ongoing desire to have a hearing before a Decision Review Officer at the RO.  If so, a hearing should be scheduled pursuant to his request.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.  

3.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of his claimed skin disorder of the feet and acne.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report

The examiner must identify all skin disorders present during the period of the claim (with specific discussion concerning the presence or absence of acne) and should provide an opinion with respect to each such disorder as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to herbicides.   

The examiner must also specifically address the Veteran's report of continuous problems with a skin disorder of the feet, claimed as jungle rot.  

The examiner must provide the rationale for all opinions expressed.

4.  Afford the Veteran an examination by an ophthalmologist to determine the nature and etiology of all acquired eye disorders that have been present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report

The examiner must identify all acquired eye disorders that have been present during the period of the claim and should provide an opinion with respect to each such disorder as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service or is related to any inservice disease, event, or injury, to include the Veteran's presumed exposure to herbicides.   

With respect to each such disorder that the examiner determines is not related to the Veteran's active service, the examiner should provide an opinion as to whether it is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder was permanently worsened by the Veteran's service-connected hepatitis C and B.

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide the rationale for all opinions expressed.

5.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's claimed gastrointestinal disorder (claimed as gastritis).  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report

The examiner should identify all gastrointestinal disorders that have been present during the period of the claim.  With respect to each such disorder the examiner should respond to the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service or is related to any inservice disease, event, or injury?

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected hepatitis C and B caused?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left ankle impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide the rationale for all opinions expressed.

6.  Afford the Veteran an appropriate VA examination to determine the current severity of his hepatitis C and B.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.

Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner is specifically asked to address whether the Veteran's hepatitis C and B is active.  

7.  Undertake any other indicated development.

8.  Finally, readjudicate the claims, to include the adjudication of the claim for increased initial ratings for hepatitis C and B with consideration of the diagnostic criteria in effect under 38 C.F.R. § 4.114 prior to July 2, 2001.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate action, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



